Order entered September 12, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00607-CV

                                PETER BEASLEY, Appellant

                                              V.

     SOCIETY OF INFORMATION MANAGEMENT, DALLAS AREA CHAPTER;
              JANIS O'BRYAN; AND NELLSON BURNS, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-1 8-05278

                                          ORDER
       Before the Court is appellant’s September 11, 2019 second opposed motion for extension

of time to file brief. Because the brief was timely filed, we DENY the motion as moot.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE